DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-22 are allowed.

The following is the reason for allowance of claim 1, pertinent arts do not alone or in combination disclose: wherein intervals between adjacent ones of the plurality of light sources in both the lateral and longitudinal directions are substantially constant in the plan view, wherein upper peripheries of the inclined lateral surfaces of each of the plurality of surrounding portions define an opening having, in the plan view, a substantially rectangular shape with four substantially straight sides, wherein the plurality of surrounding portions include a plurality of first surrounding portions and a plurality of second surrounding portions surrounding the plurality of first surrounding portions, wherein an area of the opening of each of the plurality of second surrounding portions is smaller than an area of the opening of each of the plurality of first surrounding portions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Heim (US Pub No. 20130051017), Higuchi et al (US Pub  No. 20100038657), Tasaki et al (US Pub No. 20140027807).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI N NARAGHI whose telephone number is (571)270-5720.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI NARAGHI/Examiner, Art Unit 2895